TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00693-CV



                                 The City of Austin, Appellant

                                                v.

                                  David Goodman, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-12-003906, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant the City of Austin has filed an agreed motion to dismiss this appeal,

informing this Court that it no longer wishes to pursue its appeal against appellee David Goodman.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: December 5, 2013